PER CURIAM.
Tommy Ray Robinson appeals the district court’s order granting the Defendants’ motion for judgment as a matter of law in his action alleging violations of 42 U.S.C.A. § 1983 (West Supp.2001). We have reviewed the record and the district court’s opinion, as supported by its reasons as stated from the bench, and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Robinson v. Houston, Nos. CA-96-1298AMD; CA-96-896-AMD; CA-96-1388AMD (D.Md. Sept. 27, 2000).
We deny Robinson’s motion for a transcript at government expense because he has failed to establish grounds for the *221transcript. See 28 U.S.C. § 753(f) (1994). We also deny Robinson’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.

Affirmed by unpublished PER CURIAM opinion.